Citation Nr: 0210353	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-45 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pains.  

2.  Entitlement to service connection for swelling in the eye 
area and residuals of right eye trauma.  

3.  Entitlement to service connection for right middle finger 
injury.  

4.  Entitlement to service connection for left middle finger 
injury.  

5.  Entitlement to service connection for atypical migraine 
headaches.  

6.  Entitlement to service connection for right hip pain with 
right leg pain.  

7.  Entitlement to service connection for left hip pain.  

8.  Entitlement to service connection for right foot injury.  

9.  Entitlement to service connection for left foot injury.  
10.  Entitlement to service connection for bilateral hearing 
loss.  

11.  Entitlement to an initial compensable disability rating 
for left varicocele.  


(The issues of entitlement to an initial compensable 
disability rating for bronchitis, entitlement to an initial 
compensable disability rating for scars from lipoma removal, 
and entitlement to an initial compensable disability rating 
for residuals of left hand fracture will be the subject of a 
later decision). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1980 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's appeal originally included 
the issues of service connection for a right shoulder 
disorder, neck pain, back pain, and sinusitis.  These issues 
were resolved by the RO in the veteran's favor in its January 
1999 rating decision.  Therefore, the remaining issues on 
appeal are as stated above.  
The Board also notes that, in the January 1999 rating 
decision, the RO corrected a prior rating action that awarded 
service connection for right hand fracture, instead of left 
hand fracture shown in service medical records.  The 
veteran's representative has acknowledged this change without 
challenge.  The claim for an increased initial disability 
rating for the residuals of left hand fracture has been 
retained on appeal.  

In his September 1996 substantive appeal, the veteran 
requested a personal hearing before a local hearing officer.  
However, in November 1996, he expressed his desire to cancel 
that hearing.  

The Board construes the report of the December 1997 VA 
audiology examination as an informal claim for service 
connection for tinnitus in the right ear.  This claim has not 
been developed or adjudicated by the RO.  The matter is 
therefore referred to that office for any appropriate action.   

The Board is undertaking additional development on the issues 
of an initial compensable disability rating for bronchitis, 
scars from lipoma removal, and residuals of left hand 
fracture pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. at 3,105 (to be codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence or allegation of current disability 
from or associated with chest pains in service.  

3.  There is no evidence or allegation of current disability 
from or associated with swelling in the eye area and right 
eye trauma in service.  

4.  There is no evidence or allegation of current disability 
from or associated with right middle finger injury in 
service.    

5.  There is no evidence or allegation of current disability 
from or associated with left middle finger injury in service.   

6.  The record shows a current diagnosis of headache with 
evidence of headache in service with continuous recurrence 
thereafter.    

7.  There is no evidence of current disability from or 
associated with right hip pain with right leg pain in 
service.  

8.  There is no evidence or allegation of current disability 
from or associated with left hip pain in service.  

9.  There is no evidence or allegation of current disability 
from or associated with right foot injury in service.  

10.  There is no evidence or allegation of current disability 
from or associated with left foot injury in service.    

11.  There is no evidence of current bilateral hearing loss 
disability for VA disability compensation purposes.    

12.  There is no evidence of testicular atrophy or any 
current symptoms associated with service-connected left 
varicocele.  



CONCLUSIONS OF LAW

1.  Service connection for chest pains is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).   

2.  Service connection for swelling in the eye area and 
residuals of right eye trauma is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  Service connection for right middle finger injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

4.  Service connection for left middle finger injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

5.  Atypical migraine headaches were incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

6.  Service connection for right hip pain with right leg pain 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

7.  Service connection for left hip pain is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).

8.  Service connection for right foot injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

9.  Service connection for left foot injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

10.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2001).

11.  The criteria for an initial compensable disability 
rating for left varicocele have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.104, Diagnostic Code 7120, 4.115b, 
Diagnostic Code 7523 (2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
March 1996 rating decision, May 1996 statement of the case, 
and subsequent supplemental statements of the case, the RO 
generally provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, in 
a July 2001 letter, the RO explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities for obtaining evidence, and asked the 
veteran and his representative to submit, or authorize VA to 
obtain, additional evidence in support of his claim.  The RO 
received no response from either the veteran or his 
representative.  The April 2002 supplemental statement of 
case included the applicable VCAA regulations and 
readjudication of the claims under the VCAA.  The Board is 
satisfied that all required notice has been afforded the 
veteran.  

With respect to the duty to assist, the RO has secured 
multiple relevant medical examinations and the veteran's 
service medical records.  The veteran submitted some private 
medical evidence directly to the RO.  In February 1998, the 
RO sent the veteran a letter concerning development for 
claims related to Persian Gulf service.  It did not receive a 
response.  In March 1998, the RO solicited lay information 
from two individuals identified by the veteran.  One letter 
was returned as undeliverable.  There was no response to the 
second letter.  The RO informed the veteran of this 
information by letter dated in April 1998 and requested that 
he provide more current address information or submit the 
evidence himself.  There was no response from the veteran to 
this letter.  Review of the claims folder reveals that the 
veteran failed to report for a VA examination apparently 
scheduled in April 1998.  By letter dated in May 1998, the RO 
asked the veteran to indicate whether he was willing to 
report for a rescheduled hearing.  It did not receive a 
response.  In addition, in July 1998, the RO asked the 
veteran to identify and provide contact information for 
private medical providers.  It did not receive any response.  
Again, the RO did not receive a response to the July 2001 
request for additional information to develop the veteran's 
claim.  It is emphasized that the RO sent each of the letters 
discussed here to the veteran's last address of record and 
that none of the letters was returned as undeliverable.  The 
Board is satisfied that the RO has taken all reasonable steps 
to assist the veteran with the development of his claims.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C. § 1117) 
(providing compensation for a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  The 
claimed chronic disability must have been manifest during 
active service in the Southwest Asia theater of operations or 
manifest to a compensable degree by December 31, 2006.  
38 C.F.R. § 3.317(a)(1)(i) and (ii); 66 Fed. Reg. 56,614 
(Nov. 9, 2001) (interim final rule).     

The initial determination in any service connection claim is 
whether there is a current disability.  Service connection 
may not be established where the evidence does not reflect 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds that 
many of the veteran's claims for service connection must be 
denied because there is no evidence of current disability.  

With respect for the claim for chest pains, during the 
December 1996 VA general medical examination, the veteran 
described having one episode of chest pain in 1982.  In 
retrospect, he believed it was probably indigestion; there 
was no cardiac disorder diagnosed.  He denied having any 
recurrence.  Examination was negative for cardiac or other 
abnormality associated with the occurrence of chest pain.  In 
the absence of evidence or allegation of current disability 
related to chest pain, service connection is denied.  

Similarly, during the December 1996 VA general medical 
examination, the veteran indicated that he got metal 
particles in the right eye in service.  The eye was cleansed 
and the metal particles were removed.  He denied any residual 
from the incident.  Examination was negative for residual of 
the eye trauma or notation of eye swelling.  Service 
connection is therefore not established because there is no 
current associated disability.    

With respect to the right and left middle fingers, the report 
of the December 1996 VA orthopedic examination related that 
the veteran injured the fingers playing basketball.  He had 
no current complaints.  There was full range of motion in 
each finger.  Bilateral hand X-rays are normal.  Thus, there 
is no evidence or claim that there is any current right or 
left middle finger disability, such that service connection 
is not in order.    

With respect to the claim for service connection for the 
hips, right hip symptoms are shown in service.  The December 
1996 VA orthopedic examination revealed a small amount of 
crepitus in one area of the hip on examination, which 
apparently bothered the veteran.  However, there was full 
range of motion.  See 38 C.F.R. § 4.71, Plate II.   Moreover, 
X-rays of the hip were normal.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, the 
veteran denied having any problems with the left hip.  X-rays 
of the left hip were normal.  Thus, in this case, the 
evidence fails to demonstrate current right hip or left hip 
disability for purposes of service connection.  The claims 
must therefore be denied.  

During the December 1996 VA orthopedic examination, the 
veteran indicated that he injured his feet when he dropped 
something on them years ago while on maneuvers.  Service 
medical records confirm contusion to the right foot.  In 
addition, service medical records also reflected complaints 
of sensory loss in the left foot.  However, during the VA 
examination, the veteran stated that he had no problems with 
the feet at present.  X-rays of both feet were normal.  
Absent evidence or allegation of current right or left foot 
disability, service connection must be denied.  

Finally, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  In this case, the report of the December 1997 VA 
audiology examination reveals the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  Therefore, the criteria for hearing 
loss disability for VA purposes are not met.  38 C.F.R. § 
3.385.  Accordingly, service connection for bilateral hearing 
loss must be denied.   

With respect to the remaining service connection issue, the 
Board observes that both December 1996 and December 1997 VA 
examination reports reflect a current diagnosis of headaches, 
characterized as atypical migraine, migraine equivalent, or 
possible cluster headaches.  Service medical records dated in 
September 1982 show evaluation for complaint of headache with 
associated vision loss with an assessment of possible 
migraine variant.  Service records dated thereafter are 
negative for documented complaint or treatment of headache 
other than headache associated with upper respiratory 
infection or similar disorder.  However, the veteran reports 
on VA examination that he has had the headaches for years and 
continues to have them.  Given the nature of the disability 
at issue, the veteran is uniquely situated to describe 
whether and for how long he had endured the disability.  
Thus, resolving doubt in the veteran's favor, the Board finds 
that the evidence supports service connection for migraine 
headaches.  38 U.S.C.A. § 5107(b).   


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  If 
a veteran has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The left varicocele is evaluated as noncompensable by analogy 
to Code 7120, varicose veins.  38 C.F.R. § 4.104.  Under that 
Code, a noncompensable rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent evaluation 
is in order if there is intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the criteria 
for rating cardiovascular disorders, effective January 12, 
1998.  See 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
pt. 4).  Under the previous version of Code 7120, a 
noncompensable rating is assigned for varicose veins that are 
mild or with no symptoms.  A 10 percent rating is in order 
for moderate varicose veins, with varicosities of superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion.   

Varicocele may also be rated by analogy to Code 7523, 
complete testis atrophy.  38 C.F.R. § 4.115b.  Complete 
atrophy is assigned a noncompensable rating for one testis 
and a 20 percent rating for both testes.  

The veteran had a left varicocele removed in service.  The 
report of the December 1996 VA general medical examination 
indicated that genitalia were normal and that there was no 
significant varicocele at that time.  During the December 
1997 VA examination, the veteran related that he had no 
trouble with the varicocele since it was removed in service.  
Examination revealed normal genitalia without evidence of 
recurrence of varicocele.  In the absence of evidence of 
testicular atrophy or any current varicocele symptoms, there 
is no basis for awarding a compensable rating under either 
version of Code 7120 or under Code 7523.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial compensable disability rating for left varicocele.  
38 C.F.R. § 4.3.  


ORDER

Service connection for chest pains is denied.  

Service connection for swelling in the eye area and residuals 
of right eye trauma is denied.  

Service connection for injury to the right middle finger is 
denied.  

Service connection for left middle finger injury is denied.  

Subject to the law and regulation governing the payment of 
monetary benefits, service connection for atypical migraine 
headaches is granted.     

Service connection for right hip pain with right leg pain is 
denied.    

Service connection for left hip pain is denied.  

Service connection for right foot injury is denied.  

Service connection for left foot injury is denied.  

Service connection for bilateral hearing loss is denied.    
An initial compensable disability rating for left varicocele 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

